 364DECISIONS OF NATIONAL LABOR RELATIONS BOARD3-year contracts compared with those who are not.Assuming thatwarm-air furnace and heating equipment manufacture is considereda separate industry for the purposes of applying our contract bardoctrine,4 we find on these facts, and upon the entire record that theevidence introduced does not adequately establish that a substantialportion of the industry is covered by 3-year contracts within our con-tract-bar principles.' In these circumstances, we find that the contractherein is of unreasonable duration and cannot be a bar for longerthan a period of 2 years, and that it is no bar to the instant petition.'Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.'4. In accord with the stipulation of the parties, we find that thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion,9 (b) of the Act:All production and maintenance employees at the Employer's Elyria,Ohio,warm-air furnace and heating equipment manufacturingplant, but excluding office clerical employees, watchmen, guards, pro-fessional employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]4 Cf.Diamond Lumber Company,117 NLRB 135;Royal Jet Incorporated,113 NLRB1064.$HeintzManufacturing Company,116 NLRB 183;Royal Jet Incorporated, supra;Joseph Aronauer Incorporated,106 NLRB 1382 ; cf.Thompson Wi,re Company,116 NLRR1933;Home Curtain Corp.,111 NLRB 336.e Central Can Vicente Inc.,117 NLRB 39T;Diamond Lumber Company, supra; RoundCalifornia Chain Corporation, Ltd.,64 NLRB 242; cf.Home Curtain Corp.,111 NLRB1253.I In view of our determination herein, that the contract does not bar an election, wedeem it unnecessary to consider the issue with respect to the compliance- status of theIndependent at the time it was certified on July 13, 1955, and when it executed its union-security contract on August 16, 1955.Westinghouse Electric Corporation(Meter Plant)andInterna-tional Union of Electrical,Radio and Machine Workers, AFL-.CIO, Petitioner.Case No. 11-PAC-901. June 26,1957DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election,executed by the parties on December 8, 1956, an election by secretballot was conducted on December 14, 1956, under- the direction andsupervision of the Regional Director for the Eleventh Region, amongcertain employees at the Employer's Raleigh; North Carolina, plant.At the conclusion of the election, the parties were furnished a tally of118 NLRB No. 42. WESTINGHOUSE ELECTRIC CORPORATION365ballots which showed that of approximately 676 eligible voters, 657cast ballots, of which 195 were for, and 459 against, the Petitioner.Two ballots were challenged and one was declared void.-On December 21, 1956, the Petitioner timely filed objections toconduct affecting the results of the election. In accordance with theRules and Regulations of the Board, the Regional Director conductedan investigation of the objections and, on March 7, 1957, issued andserved on the parties his report on objections, a copy of which isattached hereto, in which he found that the Petitioner's objectionsdid not raise substantial or material issues with respect to the conductof the election or conduct affecting the results of the election, andrecommended that the objections be overruled.Thereafter, the Pe-titioner timely filed exceptions to the Regional Director's report anda supporting brief, requesting a hearing on the objections.The Board' has considered the Regional Director's report and thePetitioner's exceptions, and upon the entire record in this case finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.In agreement with the stipulation of the parties, the followingemployees of the Employer constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act :All production and maintenance employees at the Employer's elec-trical equipment manufacturing plant in Raleigh, North Carolina,including quality control and shipping and receiving clerks, but exclud-ing payroll clerks, production coordinators, foremen's clerks, officeclerical employees, guards, professional employees, and supervisorsas defined in the Act.5.In its exceptions, the Petitioner contends that a Bearing shouldbe held on its objections because of: (1) coercive meetings conductedby the Employer; (2). threats, interrogation, and promises to theemployees; and (3) the atmosphere at the plant at the time of theelection.'(1) In its objections, the Petitioner generally alleges that the Em-ployer interrogated employees systematically, and in its exceptions italso alleges that, a few days before the election, the Employer, aspart of an antiunion campaign, adopted the device of having foremenIPursuant to the provisions of Section 3 (b) ofthe Act,the Board has delegated itspowersin connectionwiththis case to a three-member panel [Members Rodgers, Bean,and Jenkins]. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDinterview all employees in groups of 2 or 3 in order to discuss theEmployer's hostility towards the Petitioner.Except for thesegeneralallegations, no specific evidence in support thereof has been presentedto the Board by the Petitioner, nor has the Regional Director's investi-gation revealed any evidence in support thereof. In these circum-stances, and absent specific evidence to establish the allegations ofeither coercive employee meetings or systematic interrogation of erll-ployees, we find, in agreement with the Regional Director, no meritin this objection and exception?As to Petitioner's contentions (2) and (3), we find, in accord withthe Regional Director, and for the reasons detailed in his report, thatthese objections and exceptions are without merit.'Accordingly, as the Petitioner's objections and exceptions do notraise substantial and material issues affecting the results of the elec-tion, and in accord with the Regional Director's recommendation, weoverrule them and deny the Petitioner's request for a hearing.Asthe Petitioner has failed to secure a majority of the valid ballots cast,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for International Union of Electrical, Radio and. Machine Work-ers,AFL-CIO, and that said Petitioner is not the exclusive repre-sentative of the employees in the unit heretofore found appropriate.]3 Encino Shirt Company,117 NLRB 1687;Nash-Finch Company,117 NLRB 808;AvonProducts, Inc.,116 NLRB 1729. Further, we note that the issue as to the alleged co-ercive meetings was not specifically raised in the objections made prior to the RegionalDirector's investigation but was raised for the first time in the exceptions filed after theRegional Director's report had issued.3Nash-Finch Company, supra; The Juvenile Manufacturing Company, Inc..117 NLRB1513;Barber Colman Company,116 NLRB 24,26;Merck d Co., Inc.,104 NLRB 891. 892.REPORT ON OBJECTIONSPursuant to astipulation for certification upon consent election, approved by theRegionalDirector on December 10, 1956, between the Westinghouse ElectricCorporation (Meter Plant),hereinafter referred to as the Company,and theInternational Union of Electrical,Radio and MachineWorkers, AFL-CIO, herein-after referred to as the Union,an election by secret ballot was conducted underthe supervision of the Regional Director for the Eleventh Region on December 14,1956, with the following results:Approximate number of eligible voters-------------------------- 676Void ballots-------------------------------------------------1Votes cast for Union-----------------------------------------195Votes cast against Union--------------------------------------459Validvotes counted------------------------------------------654Challenged ballots ----------------------------- --------------2Valid votes plus challenged ballots-----------------------------656Timely objections to the conduct affecting the results of the election were filedby the Union on December 21, 1956.The Union alleges, in effect, that theCompany:1.Threatened its employees with economic loss and placed them in fear ofphysical violence if the Union was successful.2. Interrogated the employees systematically.3.Granted wage increases to employees to dissuade them from supporting theUnion. WESTINGHOUSE ELECTRIC CORPORATION3674.Distributed written statements to the employees threatening to close the plantif the Union should win the election.5.Showed a moving picture on December 11, "in order to inflame racialprejudice" against the Union.6.Had union meetings spied upon and questioned employees about theirattendance at these meetings.7.Posted pictures which indicated that physical violence would take place if theUnion won the election.8.Misrepresented the conduct,purpose, and contracts of the Union and circulatedstatements known to be false and malicious.The Regional Director has investigated the objections and reports as follows:The stipulation for certification upon consent election was executed by the Unionon December 7, 1956, and by the Company on December 8, 1956. It was approvedby the Regional Director on December 10, 1956. In accordance with the Board'sDecision in the A & P case'the Regional Director has not considered any incidentswhich occurred prior to December 7, 1956.1.One employee stated under oath that during the early part of December,Methods Engineer Rupy told him, in effect, that if two employees were eligible forpromotion and if one was for the Union and the other against, the one who wasagainst the Union would get the promotion.Rupy denied under oath that hemade such a statement.The investigation disclosed thatitisRupy's job to devise methods for theperformance of operations.He makes his recommendations to the departmentalforeman.IfRupy and the foreman are in disagreement, Rupy may send hisrecommendation to the Supervisor of industrial engineering.Rupy has nothing todo with the setting of wage rates or job classifications.He does not superviseanyone.It is the opinion of the Regional Director that Rupy is not a supervisoror managerial employee, and that the remarkifmade isnot attributable to manage-ment. It is therefore unnecessary to resolve the question of credibility raised bythe conflicting statements.Another employee stated under oath that on December 12, after her group hadreturned from seeing the motion picture, described below, Foreman Lothian askedthem what they thought of it.A discussion of the merits of unionization followed.During this discussion Lothian is alleged to have said that if they (the employees)were not careful and the Union did not win the election, many of them would beout of jobs.Lothian denied under oath making any threats to any employees.He stated that it was common knowledge in the plant that he had been a memberof a union at one time and as a result a number of employees asked him questions.He answered their question as best he could.Of the group involved in the discussion two other persons were questioned underoath by an agent of the Regional Director.While recalling the occasion and theconversation neither stated that Lothian had made the remark attributed to him.In the opinion of the Regional Director it is unnecessary to resolve the question ofcredibility since the remark if made was isolated and not' in itself sufficienttowarrant setting aside an election among a group of this size.It is thereforerecommended that the portion of objection 1 alleging threat of economic loss beoverruled.With regard to that part of the allegation concerning the threat of physicalviolence, the evidence discloses that on December 11 and 12, 1956, the Companyshowed its production and maintenance employees a motion picture of strikeviolence at its Sharon,Pennsylvania, plant, distributed magazines,one describinga strike at the Kohler Company, Kohler, Wisconsin, and the other a copy of theRedbook magazine for November 1956, and, on December 13, 1956, posted amontage composed of pictures showing scenes of strike violence.The motion picture was shown to all the employees in groups of 50 to 60.Itwas a documentary of about 15 minutes' duration.According to the com-mentator the scenes were filmed at the main gate of the Company's Sharon planton and after December 10, 1955, when the Company obtained a second injunctionagainst the Union.The ensuing scenes showed that after the issuance of theDecember 10 injunction there was mass picketing,fights took place between thestrikersand nonstrikers,nonstrikers andmotor vehicles had difficulty gettingthrough the picket line and rocks were thrown by individuals.At the conclusion of the motion picture the employees were given copies of theNovember 1956 issue of the Redbook magazine and the April 1955 issue of theKohler of Kohler News.The Redbook contained an article about the financial hard-1The Great Atlantic and Pacific Tea Company,101 NLRB 1118. 368DECISIONS OF NATIONALLABOR RELATIONS. BOARDships of a striker during the 1955-56 strike at the Company's Sharon, Pennsylvania,plant.The Kohler publication related the Kohler Company's version of the strike atits plant.There are stories and pictures of strike violence.Beginning at midnight, December 12, the Company posted a montage, inconspicuous places around the plant, composed of pictures showing the resultsof strike violence at various Westinghouse plants.One of these pictures was of aman who was obviously beaten about the face and head.This picture had a captionto the effect that the man was only trying to go to work.There were also picturesof damaged automobiles and paint-splattered houses.There was a caption to theeffect that these incidents could not happen in Raleigh if there was no union there.Near the montage were copies of newspaper clippings which related stories ofstrikes and strike violence.The montage and 'newspaper clippings were removedat midnight, December 13.It is the opinion of the Regional Director that the foregoing falls within the pur-view of Section 8 (c) of the Act. It is therefore recommended that this part of theallegation be overruled.2.Two of the employees stated under oath that Rupy and one of the otherengineers asked them how they felt about the Union subsequent to December 7.As the engineers are professional and not managerial employees (see above), it isrecommended that this allegation be overruled.3.The investigation disclosed that the last plantwide increase was announced andput into effect some weeks before December 7.There is evidence that on aboutDecember 10 three employees were reclassified from labor grade 9 to 12.At thetime the recipients were advised of the reclassifications there was no mention of theUnion or the forthcoming election.According to the Company, the reclassificationswere made in the regular course of business and the pendency of the petition hadno influence on the decision to make the reclassifications.In view of the fact that the evidence discloses that only 3 employees out ofapproximately 676 received reclassifications and that there was no reference to theUnion or the forthcoming election when they were granted, the Regional Directordoes not believe the reclassifications were made to influence the outcome of theelection.It is therefore recommended that this allegation be overruled.4.The Union bases this allegation on the fact that the Company mailed to itsemployees a copy of an article appearing in The Monroe Enquirer on November26, 1956.This article described the closing of a textile plant in South Carolinabecause a union had been certified.The investigation revealed that the article wasmailed and received by the employees before December 7, 1956. It is thereforerecommended that this allegation be overruled.25.There is no evidence that the motion picture shown to the employees hadany reference to the racial issue.An agent of the Regional Director has seenthe motion picture, in question, described in paragraph numbered 1, above, and hedid not find anything in it that remotely "inflamed racial prejudice." It is there-fore recommended that this allegation be overruled.6.There is no evidence that there was surveillance of union meetings on andafter December 7, 1956.There is testimony by one employee that on December 12she was asked by Rupy whether she had attended a meeting on December 11. Rupydenies he questioned anyone in this connection.As the Regional Director does notbelieve that Rupy is a supervisory or managerial employee (see above), it is recom-mended that this allegation be overruled.7.The posting of the large pictures alleged here is described in paragraph num-bered 1, above. It is the opinion of the Regional Director that the posting of thesepictures falls within the purview of Section 8 (c) of the Act. It is recommendedtherefore that this allegation be overruled.8.There is evidence that during the speeches Plant Manager Babcock made to theemployees before and after the showing of the motion picture on December 11 and12 he described how a strike vote was taken at one of the Company's unionizedplants substantially as follows:When the Westinghouse employees arrived to attendthe meeting they 'found the seats occupied by railroad employees and job stewards.When the strike question was put the chairman would ask those in favor to stand.As the Westinghouse employees were already standing it was assumed they werevoting in favor of a strike.Evidence was presented that when the question of integration was raised duringthe December 11 and 12 meetings, Babcock told the employees that if the Unionwon the election promotions would be by seniority regardless of color.Accordingto Babcock, he answered these questions by displaying articles appearing in various2Footnote 1, supra.A DRYDEN RUBBER DIVISION OF SHELLER MANUFACTURING CO. 369issues of IUE-CIO and CIO News.These articles were to the effect that the Unionand the CIO supported civil-rights education and legislation.Evidencewas presented that on December11 ForemanSpencer told a group ofhis employeesthat he workedin a unionized plant and knew about unions.Amongother things he statedthatmembersof the Union who did notattendmeetingswere fined.During the afternoon of December 13 there was posted on the bulletin board andcirculatedamongthe employeesa communication,signed by Babcock,to the effectthat it hadcometo the Company's attentionthatsome employees had been threatenedby the Union about theloss of their jobs, a $5,000 fine or a jail sentenceif they hadsignedunioncards and did not vote for theUnion.The communication went on tosay that noone had tovote for the Union even if the employeehad signed a card,and asked any employee who receiveda threat or knew of anyone being threatenedto report it to management.In the opinion of the Regional Director, all of the foregoing constitutes the ex-pressionof views andopinions privileged by Section 8 (c) oftheAct and/orpermissible election propaganda, the wisdom or truth of which is for the employees,not the Board, to judge.The Regional Director therefore recommends that thisobjectionbe overruled.In view of the facts set forthabove,the RegionalDirectoris of the opinion thatthe objectionsfiled by theUnion do not raise substantial or material issues withrespect to the conductof the election,or conduct affecting the results of the election,and thereforerecommends to the Board that they be overruled.Dryden Rubber Division of Sheller Manufacturing CompanyandUnited Rubber,Cork,Linoleum&Plastic Workers of America,AFL-CIO,Petitioner.Case No. 18-RC-3097. June 27,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clarence A. Meter,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'The Petitioner questions the existence of any contract between theIntervenor and the Employer which may serve (1) as a showing ofinterest for purposes of intervention, (2) as evidence of the Inter-ve.nor's status as a labor organization, or (3) as a bar to an electionof representatives at this time.The questions raised by the Petitionerrelate to a prior proceeding 2 involving the same principals as areinvolved herein. In that case, Chemical Workers Union, Local 437,International Chemical Workers Union, AFL, petitioned for an elec-tion of representatives.The Petitioner herein intervened on the basisof its then existing contract with the Employer.During the courseof the proceeding, Local 437's charter was revoked by its parentorganization, which informed the Board of this fact and requestedpermission to withdraw the petition filed by Local 437.The Boarddenied the request, found that the revocation of the charter did notIFor the reasons discussedinfra,we find that the hearing officer properly permitted Local437, Chemicalworkers Union,Independent,to intervene on the basis of its current exist-ing contract with the Employer.n Case No. 18-RC-2332, reported at 110 NLRB 1652.118 NLRB No. 47.450553-58-vol. 118-25